 176DECISIONSOF NATIONAL LABOR RELATIONS BOARDNational Telephone Company, Inc.andLocal 35, In-ternationalBrotherhood of ElectricalWorkers,AFL-CIO,Petitioner.Case 1-RC-12842November 29, 1974DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING, KENNEDY,AND PENELLOUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Kevin P. Donnellan ofthe National Labor Relations Board. Following theclose of the hearing the Regional Director for Region1transferred this case to the Board for decision.Thereafter, the Employer and the Petitioner filedbriefs.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds that they are freefrom prejudicial error. The rulings are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within themeaning of the Act and it will effectuate the purposesof the Act to assert jurisdiction herein. The partiesstipulated that the Employer is a Connecticut corpora-tion engaged in the business of leasing, installing, andmaintaining commercial telephone equipment with itsprincipal place of business in East Hartford, Connec-ticut, and that the Employer in the course and conductof its business annually purchases and receives goodsvalued in excess of $50,000 directly from points locatedoutside the State of Connecticut.2.The parties further stipulated that the Petitioner,which claims to represent certain employees of the Em-ployer, is a labor organization as defined in the Act.3.No question affecting commerce exists concerningthe representation of certain employees of the Em-ployer within the meaning of Sections 9(c)(1) and 2(6)and (7) of the Act.4.The Petitioner seeks to represent a unit of alltelephone installers at the Employer's East Hartford,Connecticut, branch office, excluding all other em-ployees, guards, and supervisors, as defined in the Act.The Employer, however, questions the scope of therequested unit. The Employer contends that the small-est appropriate unit must include installers at all eightbranches comprising the Employer's eastern division.In addition, the parties are in disagreement concerningtwo individuals (installation foremen) whom the Peti-tioner would include in the unit, but whom the Em-ployer would exclude as supervisors.As noted above, the Employer leases, installs, andmaintains commercial telephone equipment. The proc-ess encompasses installing cables in a building, hookingit up to telephones or telephone equipment via terminalblocks, and interconnecting it with the Bell Systemlines.The latter process is performed by the installersin the unit requested by Petitioner. The Employer alsoemploys service personnel to repair and maintain theequipment. The parties stipulated, however, that theservicemen are not installers and therefore were notproperly within the scope of the unit.The Employer, which has its corporate headquartersinEast Hartford, Connecticut, was incorporated inApril 1971 and has been growing relatively rapidlysince that time. At the time of the hearing herein, onlytwo divisions-an eastern division and a centraldivision-had been established, but further expansionis anticipated, and additional divisions will ultimatelybe created. It is the plan of the Employer to limit itsdivisions to approximately nine branches, which will inturn be grouped on the basis of three branches per areaand three areas per division. While ultimately regionaland area managerial tiers may be established, the re-cord indicates that the functional management at thistime is comprised essentially of the corporate head-quarters tier, the divisional management tier, and thebranch management tier.As indicated above, the petition is limited to thetelephone installers at one of the branches in the easterndivision, located at East Hartford, Connecticut. Theeastern division is approaching its maximum contem-plated size, in that it currently has eight branches outof an intended maximum ofnine.These branches in-clude locations at Syracuse, New York; Manchester,New Hampshire; Providence, Rhode Island; EastHartford, Connecticut; Bridgeport, Connecticut; Cam-den, New Jersey; Philadelphia, Pennsylvania; and Buf-falo,New York.Basic wages, hours, and fringe benefits are estab-lished centrally by the president of the Company andapply to all locations. Personnel needs, on the otherhand, are determined at the lowest tier of organiza-tional structure-the branch level. Implementation ofpersonnel policies appears to be centered in the divi-sionalmanagement, where authority resides with re-spect to hiring, wage increases, serious disciplinarymeasures, and transfer of employees. Temporary trans-fers, for example, are limited to divisional borders andthe decision to temporarily transfer someone is madeby the divisional manager. Permanent transfersare alsocentrally controlled. The latter, which may exceed divi-sion boundaries, must be authorized by an officer of theEmployer.The authority to grant wage increases within thelimits established on a companywide basis is also vestedin the divisionalmanagement.While recommendationsare obtained from the branch managers, many of thoserecommendations-an estimated 25 percent-are215 NLRB No. 17 NATIONAL TELEPHONE CO., INC.changed, either upward or downward, by the divisionalmanagement.Hiring and disciplinary matters follow the same pat-tern. The branch manager conducts hiring interviewsand makes recommendations for hire, but the hiringdecisions are made at the divisional level and the appli-cants are generally reinterviewed by the divisionmanager.Our dissenting colleague concludes that re-view of hiringand also wage increasesismerely abudgetary consideration. We disagree. Of the 80 install-ers presently employed in the eastern division,in excessof 60 were reinterviewed at the divisional level. This iscertainly not indicative of only a budgetary review anda high degree of branch autonomy. As stated by Em-ployer's vice president, Richardson,in hisuncontrov-erted testimony, the branch manager "has officially nolatitude in hiring or firing employees. I do quite oftenfollow the recommendation of mymanagement, butnot so overly often that it becomes routine. I very care-fully review the addition of every single individual thatcomes into my organization and I do that for selfishreasons. I want an efficient, effective organization. Thethority for hiring and firing, but in many cases I verystrongly agree with the recommendations that hemade. I think I understand what you are driving at, andI can tell you what I don't do and that is simply rubberstamp their recommendations. I very carefully reviewevery single recommendation and in mostcases meetand interview every single individual that they are go-ing to add to the organization.It is not something thatis taken lightly.We are growing too rapidly in terms ofthe number ofpeople to just let anybody hire anybody hewants to."(Emphasis supplied.) Moreover, if there ex-ists such budgetarymanagement,as the dissentclaims,this is but further evidence of lack of branch autonomy.In addition, only very limited disciplinary authority isgranted to the branchmanagers,with all serious disci-plinary measures being determined by the divisionalmanagement. Similarly, the branch manager has noauthority to lay off or recall employees, such decisionsagain being reserved to the divisionalmanagement.The training of employees is also a divisionalresponsibility,' at least with respect to new employees.IContraryto the view expressedby ourdissenting colleague, the conclu-sion that training is a divisional responsibility is indeed supported by therecordAs stated by Richardson in his uncontroverted testimony in 215NLRB No. 18 (Case 3-RC-5855)Q How is training accomplished for installers?A. Training is a divisional function The division manager has theresponsibility for training his employees and our training is two-fold,classroom training and field training.Classroom training includes thetechnical book work that's required in order to familiarize them withthe technical aspects of our equipment and the field training is simplyfamiliarization with the physical installation and service of our tele-phone equipment in the fieldQ Where's the classroom training accomplished?177Subsequent training which may be required on newequipment is conducted at the branch level.Special incentive pay plans, such as group bonusespaid for exceeding certain specified levels of installationactivity, are determined by the divisional manager.As to interchange within the division, the evidenceintroduced at the hearing did not purport to be com-plete, because the evidence of temporary transfers, inparticular, could be obtained only from perusing all of.the individual timesheets,which was described as beinga "virtually impossible" task. A sampling, however,covering what the witness described as `the majority"of transfers evidenced approximately 36 temporarytransfers,during a period commencing in December1972 and extending to the hearing date in October1973, of which 31 were specifically read into the record.The testimony showed that, of these transfers, 12 weretransfers occurring outside the Hartford-Bridgeportarea but within the eastern division, and 10 were acrossarea lines but within the eastern division.The specifics in the record as to the identity of thepersons transferred and the length of the transfers leavesomething to be desired in the way of clarity. Thedissenting opinion here attempts to dissect this tes-timony and subject it to microscopic scrutiny, but wedoubt that the nature of the evidence is susceptible tothat close an analysis.For example,there was tes-timony to the effect that there were 36 temporary trans-fers as above indicated. Yet the actual list of transfersread into the record, which, admittedly, was a sam-pling, does not total to this figure. Similarly, the de-tailed testimony listed certain separate transfers as oc-curring in consecutive weeks, all of which the dissentwould construe as being single transfers of more thanone week in duration. At the hearing, however, theparties stipulated that the records used to refresh thewitness' recollection did not accurately reflect theamount of time which the person transferred spent inthe location to which he was transferred and furtherstipulated that the typical temporary transfer does notexceed 5 days. Thus, whether the dissent is correct orincorrect in grouping together all transfers occurring inconsecutive weeks as constituting one single transfer isa construction of the evidence which may or may notbe accurate.2A. At the divisionlocation in EastHartfordfor this particular situa-tionWe haveconsistent seminarsthat are runin a division in Hartfordwheremen are brought back for training on new products, training onexistingproducts.We also havebranch trainingwhereby the installa.tion manager trains his installers the service foreman trains his servicepeople on a classroom arrangementin the fieldand we also have train-ing on-the-jobwhereby the supervisor, the crewchief, as an example,would be constantlytraining his apprentice installers working for him.It's a constantprocess oftraining that's going onwithinthe organiza-tion, bothclassroom and field trainingIn addition,Richardson stated that all employeeswould be cycledthroughHartfordfor training and that approximately half of the employees fromBuffalohave already gone toHartfordfor training 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe therefore shun any detailed attempt, on the basisof the incomplete sampling submitted, to discern pre-ciselywhat percentage of man-hours may have beeninvolved in temporary transfers or the precise nature orpurpose of each transfer. We do conclude that it is plainenough, upon this record, that the movement of em-ployees on a temporary basis from location to locationwithin the division is far from an uncommonexperience3 and is resorted to, as the testimony clearlyshows, not as a result of the growth or expansion of theCompany, but "to accommodate for a heavier work-load in one branch than exists in the branch from whichthe transfer takes place." While the testimony indicatesthat individuals are on occasion sent to a new branchfor training, it also indicates that "most of these tempo-rary transfers . . . are direct results of fluctuation ofbusiness and that has nothing to do with our growthsituation."Upon the above facts, we conclude that a bargainingunit limited to a single branch is inappropriate. Withwage increase decisions and key personnel decisionsrelating to the selection, promotion, layoff, recall, andtermination of employees all being made effectively atthe divisional level, and with not infrequent movementof employees within the division in order to accommo-date workload fluctuations, it would seem to us that theminimum scope of any unit appropriate for collectivebargaining must necessarily be divisionwide.We are of this view despite geographical factorswhich, as the dissent strenuously argues, present onefactor favoring Petitioner's unit contention.ThisBoard, however, has not held that geography should orcan be the controlling factor in making unit determina-tions. And when, as here, all the other factors which wecustomarily consider militate against a single branchunit, we do not deem it proper to give geography con-trolling significance.We have not done so, for example,as the dissent in effect concedes, in other cases such asthose arising in the public utility industry.'2The difficulty and possible distortion inherent in the dissent's attemptsto bring total certainty out of a less than certain record may be demonstratedby its conclusions with respect to employee Brown, whom the dissent con-cludes must have been transferred for a single 6-week period,although thedissent itself recites that he was transferred both on December 2, 1972, andon January19, 1973,dates plainly in excess of 6 weeks apart3We disagreewiththe conclusionof ourdissenting colleague that it seemsfair to assume that there were no temporary transfers into or out of Buffalo,215 NLRB No. 18 (Case 3-RC-5855) While Richardson testified that hedid not know how many temporary transfers there were into or out ofBuffalo because he did not have the records before him, he did testify thatthere were numerous temporary transfers throughout the division.He alsotestified that if "installers in Buffalo are not being kept busy because of thefact that there isn't enough work that particular month in that branch thenthey can andhave goneto another branch where there's more work " (Em-phasis supplied.)Underthese circumstances,we believe it is erroneous toconclude that there were no temporary transfers into or out of Buffalo.°We do not base our determination herein on the ground that the inter-connect industry should be deemed,at this early point in its history anddevelopment,to be directly parallel to the utility industry and governed byall precedent therein relating to bargaining units It may nevertheless beWe do not seek herein to lay down any definitiverules as to appropriate units in the interconnect indus-try.Contrary to our dissenting colleague, however, weare persuaded that the particular facts of the instantcase demonstrate the inappropriateness of a single-branch unit here for the specific reasons we have de-scribed in this opinion.In view of our unit determination, we do not reachthe question of the supervisory status of the installationforeman.We find the requested unit herein inappropriate. Asthe Petitioner has not indicated that it desires to pro-ceed to an election in a broader unit, we shall dismissits petition.'ORDERIt is hereby ordered that the petition filed herein be,and it hereby is, dismissed.MEMBER FANNING, dissenting:In determining whether a unit may be appropriatethe Board's basic statutory standard guiding the exer-cise of our discretion is Section 9(b) which directs as toselect units to "assure to employees the fullest freedomin exercisingthe rights guaranteed by the Act." Theserights, of course, include bothjoining alabor organiza-tion or refraining from doing so as provided in Section7. I submit that if the majority's decision is not cal-culated to totally deprive the employees, both here andin 215 NLRB No. 18 (Case 3-RC-5855), of ever hav-ing the opportunity to exercise such rightsitat leastmakes the availability of that opportunity illusory. Ifurther submit that in adopting the Employer's positionthe majorityis givingprimary weight to the administra-tive convenience of the Employer and ignoring the.statutory rights of the employees. Since the majorityapparently has lost sight of the basic statutory consid-eration, my views which are basedon long-establishedBoard principles must be set forth in detail.'The Board has consistently found thata single-loca-tion unit in a multi-location enterprise is presumptivelyworth noting that our unwillingness to permit geography to be a controllingfactor in unit determination in the utilityindustryhas clearly not resultedin unit determinations which have proved to be impractical or unworkable;nor, so far as we know,has it been attacked as an abdication of statutoryresponsibility in the manner in which the dissent attacks our finding here5Petitioner indicated that it would proceed to an election in both theHartford and Bridgeport,Connecticut,branches as a single appropriate unit,but since we have found that no unit narrower in scope than a divisionwideunit would be appropriate,and since Petitioner did not indicate its positionif only a unit broader than the Hartford-Bridgeport area should be deter-mined to be appropriate,we shall dismiss the instant petition.6I first note that, contrary to the Employer's position,it is not and shouldnot be treated as a public utility where the Board has found systemwide unitsappropriate because a work stoppage at an individual branch or location maydisrupt the operations of the entire system to the undesirable impairment ofpublic service.Thereis no evidence whatsoever that a work stoppage at oneof the Employer's branches would have any impact on the other brancheswithin the division NATIONAL TELEPHONE CO., INC.appropriate.' In deciding whether the presumed ap-propriateness of a single-location unit of a particularmultilocation enterprise has been overcome in a par-ticular case,the pertinent concerns are:Is there suffi-cient local autonomy at the individual location sought?Is there temporary transfer of employees to and fromother locations and, if so, is it frequent?Is there mean-ingful geographic separation between the various loca-tions?Where there is meaningful local supervision ona day-to-day basis at a single location, infrequent inter-change of employees from one location to another, andgeographical separation of the location,the Board hasfound that employees have a real community of interestin their daily working conditions such as to make asingle-location unit appropriate!Since the majority would deprive these employees ofthe opportunity to exercise the rights guaranteed themby Section 7 of the Act by emphasizing the degree ofcentralized control by the Employer,the significance ofthat factor deserves some comment.The Board hasconsistently recognized the need for centralized ad-ministration of an employer's operation of its enter-prise.It has also recognized that enterprisewide uni-formity may be advantageous to employers;however,ithas stressed that, although some lack of uniformityof working conditions might result, centralized ad-ministrative control in and of itself is not a valid reasonfor denying the right of a separate,homogeneous groupof employees,possessing a clear community of interest,to express their desires concerning collective represen-tation.In short,while the Board has the statutory re-sponsibility not to give controlling weight to the extentof employee organization,it has likewise until recentlyrefrained from giving controlling weight to centralizedadministrative control based on the extent of the em-ployer'sadministrative organization alone, as themajoritywould do herein in total disregard of the em-ployees' statutory rights.'The Employer here leases,installs, and services com-mercial telephone equipment.Its operation,as in manycases where the Board has found single-location unitsappropriate,ismarked by a high degree of centralizedadministrative control.Thusthe Hartford headquar-ters sets wage levels and fringe benefits,keeps payrollrecords and prepares payroll checks, handles all cus-tomer billing,determines normal working hours, work-7Thus theBoard has found,among others,single-plant(Temco AircraftCorporation,121NLRB 1085,fn. 11 (1958)), single-store(Haag DrugCompany, Incorporated,169 NLRB 877 (1968)),single-district insuranceoffice(MetropolitanLife Insurance Company (Woonsocket, R.I.),156NLRB 1408(1966)), and single-branch bank(Bank of America NationalTrust and Savings Association,196 NLRB 591(1972)) units presumptivelyappropriate.8See alsoCommunicationsSatelliteCorporation,198 NLRB 1204(1972).9 SeeThe Kostel Corporation,d/b/a Big BenShoe Store,172 NLRB 1523(1968),Haag DrugCo., Inc.,supra.See also the dissent of Member Jenkinsand meinFrito-Lay, Inc.,202 NLRB 1011 (1973).179days, holidays, and vacations, and formulates hiringand training procedures.l°This type of centralized control, including the for-mulation of general labor policies, has frequently beenpointed out by the Board to be little more than record-.keeping or administrative functions which have little orno direct relation to the employees' day-to-day work ortheir interest in conditions of their employment.Rather, the significant question, according to Boarddecisions,[' is whether substantial autonomy is vestedin the local manager to handle day-to-day problems,such as rating employees, grievances, discipline, andhiring and firing, which have a real effect on the localemployees.Here each branch manager is responsible for allsales,installation, and service within his branch. AsRichardson, a regional vice president of the Employertestified in the companion case,12 decided this day, thebranch manager has the ultimate authority as to whatjobs will be done and when they will be done andcoordinates all work within the branch. The majoritystates, however, that the implementation of personnelpolicies appears to be centered in the divisional man-agementwhere authority resides with respect to hiring,wage increase, serious disciplinary measures, and thetransfer of employees. In my opinion, however, thisconclusion is reached only by accepting the conclusion-ary self-serving statements of Regional Vice PresidentRichardson and otherwise totally ignoring the record.Before discussing hiring and wage increases, somereference to the budgetary limitations placed on thebranch manager is appropriate since these limitationsdo have some effect on his right to hire and recommendwage increases. Each branch manager is given a budgetwhich he is free to manage according to his branch'sneeds and problems. Thus, Richardson testified that abranch's allowed expenses are dependent on thevolume of business the branchgenerates; the branch isallowed a percentage of that business as an expensebudget. Richardson testified that company headquar-ters sets this percentage guideline which the branchmanagercannot exceed. However, since the branchmanager is, according to Richardson, ultimately re-sponsible for sales and installations, it is clear that thebranch manager has significant freedom with respect tothe overall control of his budget and expenses. If he canincrease his sales, he increases his working budget.For the above reason, Richardson's testimony con-cerning wage increases must be considered in light ofthe budgetary limitations placed on the branchlOAll of these centralized administrativecontrols, plus others,were pre-sent in numerous caseswherethe Boardfoundsingle-location units appro-priate.See casescited in fns. 7,8, and 9,supra.11See casesin fns. 7,8, and9,supra.12Case3-RC-5855,National Telecommunications, Inc.,215 NLRB No.18 (1974). 180DECISIONSOF NATIONALLABOR RELATIONS BOARDmanager, for it appears clear that his review of thebranch manager's recommendations for wage increasesare made primarily on the basis of budgetary considera-tion and not employee qualifications. Thus, Richard-son testified with regari: to branch managers' recom-mendations for wage increases:Iwould say I overrule them fairly infrequently. Ido change the recommendations quite frequently.In reviewingbudgets,as an example,if I determinethat a branchmanagerhas gone overboard interms of his recommendations, then I will cutthose wageincreasesback, based on the perfor-mance of his men, which I can calculate from thereview sheet, and their past performance in termsof installation activities and alsobased on thebudget he has to work under.I can quite frequentlyreduce their recommendations for increases ... .Iwould say between the rejection of the recom-mendations and the changes in the recommenda-tions, 25%of the time,again taking a flying guessat it. [Emphasis supplied.]Thus, what the majoritycharacterizes as an es-timated 25-percent change in wage increase recommen-dations,Richardson, after first testifying that suchchanges were infrequent, characterized his 25-percentestimate as a "flying guess." Moreover, stripped of thedoubletalk, Richardson's testimony appears to indicatethat he reviews the branch managers' recommenda-tions for wage increases primarily from a budgetarystandpoint and changes those recommendations onlywhen the branch manager exceeded his budget.Likewise, although the majoritystressesthat hiringand firing decisions are made on the divisional level, itrelies again only on Richardson's generalized self-serv-ing testimony; for the record shows that Richardsoninfrequently, if ever, overrules a branch manager'srecommendations. Moreover, it appears that when hedoes change such a recommendation that it is from thestandpoint of whether the branch's expense budget orbusiness can tolerate the expense rather than becausehe is dissatisfied with the applicant's capabilities. Thus,in describing "how a hiring is made from start to fin-ish,"Richardson testified:Theultimate authority,theultimate individualre-sponsible for that kind of thing, is the branchmanager.It is his duty and responsibility to ana-lyze the requirements of his branch on a consistentbasis.If he determines from that analysis that anindividual is required . . . in installation . . . thenhe goes about a personnel search,finds that in-dividual, interviews that individual, and if he feelsthat individual is qualified, recommends that spe-cific individual to be hired. . . . Thatrecommen-dation is submitted to an officer of the company.Iwould review it. Quite frequently I wouldinterviewtheindividual . . . . [Emphasissupplied.]Richardson then indicated that he reviews applica-tions on two different bases: (1) whether the branchneeds a man, and (2) whether the person recommendedis capable. He further testified that, once he determinesthat the additional man recommended is required:I would be very reluctant to turn down [the branchmanager's] recommendation, and in most cases-Iprobably would not . . . because . . . I have con-siderable confidence in all our managers.. . .It is therefore clear that the branch manager, in ef-fect,hires his own employees since Richardson notonly is extremely reluctant to overrule the recommen-dation of the branch manager but probably would not.The majority states that very limited disciplinaryauthority is granted to the branch manager with allserious disciplinarymeasuresbeing determined by divi-sional management. This statement finds absolutely nosupport on the record. At the instant hearing whenasked if the, branchmanagershave authority to invokedisciplinary measures less thantermination,Richard-son testified that branchmanagerscan withhold thepay of an employee out on unauthorized leave, chastiseemployees for poor performance, and withhold an em-ployee's use of tools and vehicles if the employee doesnot comply with company policy. He testified tothe same effect in 215 NLRB No. 18 (Case3-RC-5855). On cross-examination in the instant case,Richardson was asked "what would be the procedurein something less than a termination."He answered:[The reprimand] would be made through the chainof command to the branch manager who wouldmake thedecisionas to whether the reprimand waseffected or not. [Emphasis supplied.]It is clear that all disciplinary authority except termi-nation is vested in the branch manager and the record,when dealing with particulars and not Richardson'sgeneralized self-serving statements,nowhere showsotherwise. And as to the ultimate form of discipline,termination, Richardson testified:Q.How often do you overrule a [branchmanager's] recommendation to terminate?A. I can't recall of an instance where I overruleda decision to terminate.... If it is that bad wherehe has to be terminated, then I usually go alongwith the branch manager.It is thus clear that, contrary to the majority, andRichardson's self-serving generalized statements, in NATIONALTELEPHONE CO., INC.181fact, all discipline originates at and is effected at thebranch level by the branch manager.The majority states that the branchmanager has noauthority to layoff and recall employees, such authoritybeing vested in the divisional level. Yet in 215 NLRBNo. 18 (Case 3-RC-5855), it was conceded that therehad never been a layoff and that the question was there-fore hypothetical. Richardson testified in response tothe hypothetical that layoffs would be handled likehirings and terminations. If so, that would mean thatthe branch manager would, in fact, be responsible forthem since Richardson has never overruled a branchmanager's recommendation to terminate an employeeand "probably would not" overrule a branchmanager'srecommendation to hire an employee.The majoritystates, againrelying on Richardson'sgeneralized self-serving testimony, that the training ofemployees is also a divisional responsibility with re-spect to new employees, although subsequent trainingon new equipment is conducted at the branch level.This statement finds no support on the record. In 215NLRB No. 18, Richardson discussedtrainingin detail.Among other things, he testified:We have consistentseminarsthat are run . . . inHartford where men are brought back for trainingon new products,trainingon existing products.We also have branchtrainingwhereby theinstalla-tion managertrains his installers . . . on a class-roomarrangementin the field and we also havetrainingon the job ... whereby the supervisor... would be constantly training hisapprenticeinstallers.... [Emphasis supplied.]On cross-examination, Richardson testified:Q. Would you agree with me when I say that thebulk of thetrainingis done primarily in Buffalo?A. Yes, I would say that would be a fair. . . .It thus appears, contrary to the majority, that thebranch manager is primarily responsible for the train-ing of his employees.To sum up, the branchmanager is, in effect, respon-sible for hiring, firing, wage increases, promotions,training, and discipline. In addition, Richardson testi-fied that the branch manager assigns the work, handlesemployee grievances, approves overtime, grants timeoff, changes working hours on a job when necessary,orders reductions in pay for unauthorized absences,and can within his discretion allow additional sick daysbeyond the number set by company policy. It is there-fore clear that the branch manager, although he oper-ates within the framework of centrally established per-sonnel policies, has the responsibility for the day-to-daysupervision of the branch employees, which the Boardhas heretofore considered to be of paramount signifi-cance in making unit determinations." The majority,contrary to Board precedent, has given primary weightto the administrative convenience or organization ofthe Employer in total disregard of the employees' statu-tory rights.Another criterion usually considered significant indetermining if a single-branch unit is appropriate isgeographical separation; and I say "usually" becausethe majority chooses to ignore this factor, and for obvi-ous reasons. Thus, according to standard road mapsthe approximate distance from each of the branches toHartford are: 14FromAppx.Bridgeport,Conn.54Providence,R.I.74Manchester,N.H.136Camden,N.J.207Philadelphia, Pa.208Syracuse,N.Y.256Buffalo,N.Y.391It is also interesting to note some of the other dis-tances between branch offices, particularly the dis-tances between Buffalo. and the others. Thus: 15Appx.FromToMilesBuffaloHartford,'Conn.391BuffaloSyracuse,N.Y.149BuffaloPhiladelphia, Pa.356BuffaloCamden, N.J.BuffaloBridgeport,Conn.396BuffaloManchester,N.H.434BuffaloProvidence,R.I.441Phila.-CamdenSyracuse,N.Y.260Phila.-CamdenManchester,N.H.325Phila.-CamdenBridgeport,Conn.149Phila.-CamdenProvidence,R.I.268SyracuseBridgeport,Conn.261SyracuseManchester,N.H.287SyracuseProvidence,R.I.294The majority also relies on the amount of inter-change among branches in finding only a divisionwideunit appropriate.Richardson, the Employer's vicepresident, testified as to a sample he had taken of tem-porary transfers, which the Board has always consid-ered the significant factor in discussing interchange, isconcededly ambiguous or, as the majority states,13SeeCommunications Satellite Corp., supra,where this unanimousBoard found the requisite degree of local autonomy existed where the de-gree of centralized control was much stronger than in this case. See also thecases cited in fns.7 and 9.14Note particularly that Buffalo, New York, sought by a different peti-tioner as a separate unit in 215 NLRB No. 18, is 391 miles from Hartford,hardly within the geographical proximity of Hartford even in the age of thejet plane.15Camden is just across the bridge from Philadelphia, at most a distanceof 5-7 miles from center-city to center-city. Therefore the distances be-tween the various branches and Camden are approximately the same as fromPhiladelphia. 182DECISIONSOF NATIONALLABOR RELATIONS BOARD"leaves something to be desired."Iagree.For thisreason, the majority states that the evidenceis not sus-ceptible to the close analysis that I have attempted.Maybe so, but it is all we have. Moreover, the Em-ployer knew that, in contending that only a division-wide unit was appropriate, it would have to show thatthe amount of interchange involved was substantialenough to preclude asingle-branch unit. And this isparticularly true because such evidence is peculiarlywithin the Employer's knowledge. The majority,however, accepts the Employer's failure to providewhat it considers satisfactory evidence of interchangeand instead shuns any detailed attempts to analyzeinterchange by merely asserting that the movement ofemployees on a temporary basis is far from an uncom-mon experience.I am unwillingto deprive the em-ployees herein of their statutory right to "the fullestfreedom in exercising the rights guaranteed by the Act"because the Employer failed to provide what themajority apparently considers adequate evidence onwhich to make a determination with respect to theamount of interchange. Since only the Employer's fig-ures are available, I have used them, and conclude thatthe amount of temporary interchange between the Em-ployer's branch offices is at bestminimal.My reasonsfollow.Richardson read into the record a list of 31 transfersthat had occurred within a year from the date of thehearing,October 16, 1973. Later in the hearing hetestified that his list included a total of 36 temporarytransfers, although there is some question, again therecord is not clear, as to whether the period in whichthe 36 transfers occurred was a year or a year and ahalf. In the companion case, 215 NLRB No. 18, de-cided this day, although he was not very specific andoffered no data, Richardson testified that there wereabout-30 to 40 divisionwide transfers in the last year.Of the 31 temporary transfers Richardson read intothe record, at least 7 cannot, in my opinion, be consid-ered transfers for the followingreasons.When Rich-ardson originally testified, he noted after each transferthe duration of the same. Later, however, he admittederror as to the duration of these transfers, and as aresult the parties stipulated that the duration of thetransfers were inaccurate and should be ignored. Thereason for this stipulation was obvious; Richardsontestified that one Brown was transferred from Bridge-port to Hartford for the weeksbeginningDecember 2,1972,December 23, 1972, December 30, 1972, andJanuary 19, 1973. Later he admitted Brown had beentransferred for about 6 weeks during that period oftime.Obviously this constituted one transfer and notthree or four as Richardson had first testified.16 Like-16The majorityconcludes that because the January 19, 1973, transferoccurredbeyond the6-weekperiodtestified to byRichardson it shows thewise,Richardson indicated separate 1 week transfersfor McDonald, Castelot, McCuda, Baldwin, and Saulinor 10 transfers when, in fact, each of the 5 was trans-ferred only for 1 consecutive 2-week period. In short,there were 24, giving the majority the benefit of thedoubt on Brown, and not 31, transfers.Accepting the list that Richardson read into therecord-in spite of the majority's protestations it is theonly evidence available-the number of temporarytransfers in evidence was 24 and not 36. An analysis ofthese 24 transfers is interesting. Thus, within the lastyear there were only 6 and not, as stated by majority,14 transfers between Hartford and Bridgeport and 7instead of 10 transfers between Hartford, Bridgeport,and other branches. Of the 11 remaining transfers (themajority states there were 12) among the other bran-ches (excluding Hartford and Bridgeport) 8 were be-tween the Camden, New Jersey, and Philadelphia,Pennsylvania, branches. Camden is just over the bridgefrom Philadelphia." In addition, two of these trans-fers, between Providence, Rhode Island, and Manches-ter,New Hampshire, occurred approximately the sametime the new Manchester branch opened." In myopinion, it is fair to assume the two temporary transferstoManchester were a result of the new opening andthat such transfers will not be necessary when all theeastern division branches become stabilized with re-spect to manpower. Thus, it appears that there wasonly one temporary transfer of the type the Board con-siders significant among the four other eastern divisionbranches. 19Three of the temporary transfers to Hartford werefrom branches other than Bridgeport. Richardson testi-difficulty andpossible distortion inherent in my attempt to bring certaintyout of an uncertainrecord Notwithstandingthe majority's quibble, three ofthe so-called transfersdid occur within the 6-week period testified to byRichardson.These purported transfersshouldbe counted as one transferand notthree or even fouras the Employer has done However, since themajority objectsto the purportedJanuary19 transfer as being outside the6-weekperiod,Iwill give themthe benefit of thedoubt andcount the fourpurportedtransfersas two inmy calculations17Becauseof the lackof geographical separation between Camden andPhiladelphiaand the number of temporarytransfers between these twobranches, I might find that Camden or Philadelphia do not constitute sepa-rate appropriate units, and that onlya Camden-Philadelphiaunit is appropri-ateOfcourse, that issue was neitherfully explorednor is it before the Boardat this timeIsThis is establishedby thefact that three of the six permanent transferstestified to by Richardson, which occurredat approximately the same timeas these twotemporarytransfers,were toManchester and according toRichardson's testimonyresulted from the fact thattheManchester branchhad justbeen opened.19This is ofsignificance with regard to the companioncase, 215 NLRBNo 18, decided this day, becausethe listprovided by Richardsonshows notransfersto or fromBuffaloMoreover,Richardson,who testified in theBuffalo case, 10 days afterthe hearing herein(October 26, 1973), testifiedthat he did not know how many temporarytransfers there were in and outof Buffalo Thus his sample of transfers introduced herein shows no transfersto or from Buffalo Based on both records it seems fair to assume there werenone. The factthat therewas no interchange to or from Buffalo also explainswhy themajority used this case to find only a divisionwide unit appropriateand then merely cited this case to dismiss the petition in the Buffalo case NATIONALTELEPHONE CO., INC.183feed that temporary transfers occurred for two reasons.The first is because of business fluctuations or the needformanpower in another branch, which he testifiedaccounts for most transfers. He also testlfied'that em-ployees are transferred for training purposes. This in-cludes either sending an experienced employee toanother branch or sending new employees to Hartfordfor classroom training. Since in 215 NLRB No. 18Richardson placed great emphasis on training, particu-larly classroom training,itwould appear that at leasta few of the transfers to Hartford were for this purpose.This type of transfer, however, is not considered signifi-cant to our inquiry as such transfers are not consideredevidenceoffunctionalintegrationamong thebranches.20By either standard, the majority's figure of 36 trans-fers for the last year or the actual number of transferssupplied by the Employer, the amount of interchangeis at bestminimal.Thus, using the Employer's cor-rected figure of 24 transfers and original length of timegiven by Richardson as to the duration of thesetransfers'21 the total percentage of transfer man-hoursis .93 of the total number of man-hours worked by allinstallers in the division.22Actually, using the figuresrelied on by the majority (36 transfers)at anaverage of1week per transfer, the percentage of overall transferhours would be even smaller or .87.Using the number of transfers between Hartford andBridgeport provided by the Employer, and as correctedsupra;the percentage of transfer hours to total man-hours for those two branches is 1.8.23 Thus, even theamount of interchange between Hartford and Bridge-port, only 54 miles apart, is at bestminimal.Based onthe Employer's figures,again.as corrected, the percent-age of transfer to total manpower hours between Hart-ford, Bridgeport, and the other six branches, is .22.24Finally, the percentage of transfer hours to total man-power hours for transfers among the branches whentransfers to and from Hartford and Bridgeport are ex-cluded is .36.25If the majority's figure (36) is used, the result is notsignificantly different on a percentage basis for the rea-sons explained in footnote 21. The seriousness of ac-cepting the majority's figure only becomes important ifthe majority prefers to speak of transfers in whole num-bers rather than percentages. There is some differencebetween 24 and 36 transfers. In any event, by anystandard the amount of interchange must be consideredminimal and not sufficient to destroy the presumptiveappropriatenessoftheHartfordunitsoughtherein.26By finding only a divisionwide unit appropriate, themajority is ignoring its statutory responsibility to "as-sure to employees the fullest freedom in exercising therights guaranteed by the Act." Based on the factorsusually considered determinative in such cases, includ-ing local autonomy vested in the branch manager, geo-graphical separation,minimalinterchange, and the factthat there is no history of bargaining and no unionseeks to represent a broader unit, I would find theHartford branch an appropriate unit.20Richardson testified that there are two basic reasons for temporarytransfers'business fluctuations and trainingThe majorityemphasizes Ri-chardson's self-serving testimony that most temporary transfers are due tobusiness fluctuations and not for training purposes Yet, I note that Richard-son stressed as a means of showing centralized administrative control thattraining is a divisional and not a local responsibility The majority relies onRichardson's testimony However, with respect to training,Richardson tes-tified in 215 NLRB No 18 that 1/2 or four of the eight installers in Buffalohad been sent to Hartford for training,in spite of the fact that the recordin 215 NLRB No 18 shows no temporary transfers to or from Buffalo. Isubmit that the Employer, and the majority, cannot have it both waysEither the Buffalo employees were sent to Hartford for training, whichshows some degree of centralized administrative control at least with re-spect to training,but also shows that a substantial number of transfers werefor training purposes and thus not significant in determining the degree offunctional integrations,or they were not2iAlthough the parties stipulated that the duration of each transfer asgiven by Richardson should be considered inaccurate and therefore shouldbe ignored,Iwill use those figures since they put the Employer's case in thebest possible light For example,Ihave used the full 6 weeks of Brown'stransfer although the parties stipulated that the typical transfer does notexceed 1 week In addition, although some of the transfers were admittedlyfor less than a week. I have used at least 1 full week for each transfer.Similarly, the other employees mentioned above were given credit for 2weeksin all the computationsthat follow22This computation is based on 2,080 man-hours per man per year (40hours per week times 52 weeks) I also used the figure given by the employerof 80 installers in the divisionIf the working installation foremen, two per branch, whom I would notfind to be supervisors, are included,the percentage of transfer hoursbecomes 78 of the total man-hours worked, and if the majority's figures areused the percentage is even lower or 7223 If the working foremen are included in this figure,the percentagebecomes 1 424 If the hours of the working foremen are included,this percentagebecomes 12 of total manpower hours25 If the working foremen are exluded, this figure becomes.29 However,if we exclude the transfers between Camden,New Jersey,and Philadelphia,Pennsylvania(eight to eleven),we have a percentage of 14 Includingforemen, the percentage is 1326However,if the Hartford-Bridgeport interchange(six instances in 1year)were considered substantial,whichIdo not,then at worst aHartford-Bridgeport unit might be considered appropriate,lust as a Cam-den-Philadelphia unit might be appropriate